Mb. Justice HebNÁNDez
delivered the opinion of the court.
The defendant Francisco Díaz has appealed to this Supreme Court from a judgment of the District Court of Maya-güez, rendered on September 7 last, by which he was sentenced to imprisonment in jail for four months, and to pay the costs.
The cause originated in the Municipal Court of Mayagiiez upon the sworn complaint made in writing by Atanasio Ri-card, a private in the Insular police force, to the effect that Francisco Diaz, on the 22d of July of the current year, had bought of Silvestre Betancourt and Ramón Escarrel, in the barrio of Algarrobo, of that municipal district, 12 chickens knowing that they had been stolen from Ezequiel Aragonés.
The record does not contain any bill of exceptions or statement of facts, nor has the appellant appeared in this Supreme Court to support his appeal by written or oral allegation of the errors which he believes to have been committed iby the trial court.
Notwithstanding this, we have carefully examined the complaint and the judgment, and we find that the former does not contain any material defect whatsoever and that the penalty imposed is in conformity with the provisions of section 438 of the Penal Code.
Under the circumstances hereinbefore mentioned, the judgment appealed from, should be affirmed, with the costs against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices MacLeary and Wolf concurred.
Mr. Justice Figueras did not take part in the decision of this case.